In an action to recover damages for personal injuries, etc., the defendant Waldbaum’s Inc., appeals from so much of an order of the Supreme Court, Suffolk County (Cohalan, J.), dated February 9, 2000, as denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed insofar as appealed from, on the law, with costs payable by the plaintiffs, the motion is granted, the complaint is dismissed insofar as asserted against *296the appellant, and. the action against the remaining defendant is severed.
The plaintiff Andrea C. Reddy was allegedly injured while unloading a shipment of Coca-Cola bottles in the storage room of a supermarket owned by the defendant Waldbaum’s Inc. (hereinafter the appellant). She alleges that as she tried to pull a plastic rack containing the bottles, the rack broke causing the bottles to fall and injure her.
At her deposition, Ms. Reddy testified that the rack was supplied by the defendant Coca-Cola Bottling Company of New York, Inc., and that the appellant was not responsible for maintaining the rack. Accordingly, the appellant established a prima facie case that it was not at fault in causing the accident (see, CPLR 3212 [b]).
The only submission proffered by the plaintiffs in opposition to the appellant’s motion, an affirmation prepared by their counsel, who had no personal knowledge of the manner in which the accident occurred, is without evidentiary value (see, Zuckerman v City of New York, 49 NY2d 557, 563). Accordingly, the appellant’s motion for summary judgment dismissing the complaint insofar as asserted against it should have been granted. Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.